— Case 1:90-cr-00913-LAP Document 545 Filed 03/03/20 Page 1 of8

FROM: 30075054

SUBJECT: RECEIVED

DATE: 02/20/2020 01:02:29 PM
MAR 08 2070

Case Number: 90-cr-00913-9 (LAP)

Timothy Frazier 30075-054 LORETIAA. PRESKA
80---29 Street M.D. C. U.S. DISTRICT JUDGE
Brooklyn, New York 11232 S.D.N.Y.

Date: February 25, 2020
Re: LAST KNOWN ATTORNEY
Honorable Judge,
P. G. Gardephe
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

To the Honorable Judge, P. G. Gardephe:

{, the writer of this missive, am addressing this matter to you sir, only because (according to PACER Documentations) you were
last assigned as the LEAD ATTORNEY in my case: either to give an update, or there was an update being done on the status of
the case at that time.

| do understand you are a Judge now, yet | have not been able to find anyone else to give me any knowledge or meaningful
assistance in understanding what transpired (with regards to my issue's and circumstances), and how those events effect me
now in 2019 and 2020.

Specifically, in the month of November 2019, | have received a certified true copy of "PACER" documentation which states that,
on May 28, 2009 there was an attorney "update" in my case, where there was some sort of termination that took place; and
there was a "SEALED DOCUMENT placed in the vault (rz) (ENTERED 4/ 22/ 2019)". | am baffled by these two events, along
with the disposition report about the length of my sentence.

Prior to the above, on September 12, 2019 | was granted parole for my consecutive state sentence of 20-years to Life after
serving 29-years and 5 months. On the aforementioned date | was picked up by the U.S. Marshalls and ultimately ended up at
MDC Brooklyn on October 21,2019.

in the interim, my family was in a frenzy trying to locate where | had been taken, only to be told at each turn that there was no
paperwork on me. They were aware that | was going to be returning to Federal custody but was being told there was no
information as to my whereabouts. | overheard this same dialogue being held by staff upon arrival at MDC Brooklyn (...no
paperwork on him... 'Frazier') and was made curious as to why is this taking place with such an old case.

Your Honor, | need help in understanding what is going on with my situation. Nobody here can give me an answer, as they tell
me when | ask my counselor, and Unit Team, that they "don't know". All they tell me is that | am here to be prosecuted,
however, they have no idea what | am being prosecuted for; or when asked about a court date, they say, they "don't know".

Once again, since you were the last attorney, | am requesting your help in this matter. Hopefully, you will be able to find out if
there is a new issue or some other issue that needs to be addressed.

Thanking You in Advance for Your Help vy _ . — CT
Respectfully Submitted __, | G PY of Peek Docu mon} Enclojed |

pees

a
cel F,T. Yeo “

 

 
Case 1:90-cre00913-LAP Document 545 Filed 03/Q3/20 Page 2 of 8

United States District Court
Southern District of New York
500 Pearl Street ..
New York, New York 10007

CERTIFICATION OF CRIMINAL DISPOSITION

Certified Copy of Criminal Docket Entries

The attached is a true copy of the docket entries

 

 

Case Number: 90-cr-00913-9 (LAP)
Defendant’s Name: Timothy Frazier
A TRUE COPY OF THE DOCKET ENTRIES Ruby J. Krajick
DATED: NEW YORK, NY Clerk of Court
‘Date: __ November 15, 2019 by: / Ubiific Ley

 

 

eputy Clerk
a sane GAGE 1690-Cr-00913-LAP Documiert BY PS TASFZ0" SEB YS E BO sou re (eo goggere

lof 6

Query Reports

Help Log Out
APPEAL,PRIOR.

U.S. District Court

Southern District of New York (Foley Square)
CRIMINAL DOCKET FOR CASE #: 1:90-cr-00913-LAP-9

Case title: United States Of America v. Roberts et al

Date Filed: 12/20/1990
Date Terminated: 11/04/1991

 

 

Assigned to: Judge Loretta A. Preska

Defendant (9)

Timothy Frazier
TERMINATED: 07/16/1992

Pending Counts

21:846 Conspiracy to Distribute Heroin
and Cocaine.

(1)

Highest Offense Level (Opening)

Misdemeanor

Terminated Counts

 

None

Highest Offense Level (Terminated)

None

Complaints
None

represented by Charles D. Adler

Goltzer & Adler

598 Madison Avenue
Fifteenth Floor

New York, NY 10022
(212) 421-7600
TERMINATED: 07/16/1992
LEAD ATTORNEY

Disposition

12 Months Imprisonment. Supervised
release five years. Assessment $50.00.

Disposition

Disposition

 

11/15/2019, 4:30 PM
SDNY CM/ECF NextGen Vera 1890-cr-00913-LAP Docume niris4face hea GRY aOce Pray BARD EN?674347974323838-L...

Plaintiff _—

al ee
United States Of America represented bs Pal Georg Gardephe
New York, NY 10007

TERMINATED: 05/28/2009
LEAD ATTORNEY

Emily Anne Johnson
DOJ-USAO

US Attorney's Office, SDNY

1 St. Andrew's Plaza

New York, NY 10007
212-637-2409

Email: emily.johnson@usdoj.gov
ATTORNEY TO BE NOTICED

Jacob Edwin Warren

United States Attorney's Office, SDNY
One Saint Andrew's Plaza

New York, NY 10007

212-637-2264

Email: jacob.warren@usdoj.gov
ATTORNEY TO BE NOTICED

 

[Date Filed | Docket Text

 

tt
12/11/1990 | 1 | COMPLAINT as to Timothy Frazier Timothy Frazier (9) count(s) cmp ( signed

by Magistrate Judge James C. Francis IV ) (rag) (Entered: 05/26/1992)

 

I

12/11/1990 | 17 | Arrest WARRANT issued as to Timothy Frazier (rag) (Entered: 05/26/1992)

 

12/20/1990 |, Magistrate Case Number 90-2262M. (dh) (Entered: 03/31/1992)

 

12/20/1990 79 | Fld: Advice of Penalties and Sanctions dfts address 3000 Valentne Ave, Bronx,
NY. (dh) (Entered: 03/31/1992)

 

 

 

12/20/1990 Magistrate case number 90-2262M-02. (gq) (Entered: 04/01/1992) |
12/20/1990 Magistrate Docket Number as to Timothy Frazier : 90-2262M-16. (rag) (Entered: |
! 05/26/1992)

 

12/20/1990 112 | INDICTMENT as to Timothy Frazier (9) count(s) 1 (rag) (Entered: 05/26/1992)

i

 

 

12/27/1990 CASE Assigned to Judge David N. Edelstein (md) (Entered: 03/30/1992)

 

 

 

 

 

 

|
12/27/1990 | | CASE assigned to Judge David N, Edelstein. (gq) (Entered: 04/01/1992)
12/27/1990 | Notice of asgmnt to Judge David N. Edelstein (st) (Entered: 01/09/1991) |
12/27/1990 CASE assigned to Judge David N. Edelstein (rag) (Entered: 05/21/1992) |

 

of 6 - 11/15/2079, 4:30 PM
NY CM/ECF NextGen Versitade 1: =A fe - - i 4 bys SGU UE Wai U YE WAU arpa et em
90-cr00913-LAP Docum@Reexs™ Hed 63/83/20 Page 5 of 8

 

 

 

12/27/1990 CASE assigned to Judge David N. Edelstein (rag) (Entered: 05/22/1992)
12/27/1990 CASE assigned to Judge David N. Edelstein (rag) (Entered: 05/22/1992)
12/27/1990 Arraignment as to Timothy Frazier held Timothy Frazier (9) count(s) 1 before

Magistrate Judge Michael H. Dolinger. Deft. Timothy Frazier pres. Court enters
not guilty plea. Cont'd detained. (rag) (Entered: 05/26/1992)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/27/1990 First Appearance as to Timothy Frazier held (rag) (Entered: 05/26/1992)

12/27/1990 PLEA entered by Timothy Frazier . Court accepts plea. Not Guilty: Timothy
Frazier (9) count(s) 1 (Terminated motions -) (rag) (Entered: 05/26/1992)

12/27/1990 CASE assigned to Judge David N. Edelstein (rag) (Entered: 05/26/1992)

12/27/1990 CASE assigned to Judge David N. Edelstein (rag) (Entered: 05/28/1992)

12/27/1990 CASE assigned to Judge David N. Edelstein (rag) (Entered: 06/03/1992)

01/04/1991 119 | Filed petition for writ of habeas corpus ad prosequendum. (rag) (Entered:
05/27/1992)

01/24/1991 128 | Fld. Affidavit that a writ of habeas corpus ad prosequendum issue. (rag) Centered:
05/27/1992)

02/06/1991 Bail hearing as to Timothy Frazier held (rag) (Entered: 05/27/1992)

02/06/1991 PLEA entered by Timothy Frazier . Court accepts plea. Not Guilty: Timothy

Frazier (9) count(s) 1 (Terminated motions - ) (rag) (Entered: 05/27/1992)
02/06/1991 126 | CJA 23’ Financial Affidavit as to ‘Timothy Frazier : Q (rag) (Entered: 05/27/ 1992)

02/06/1991 127 | NOTICE of Appearance for Timothy Frazier by Attorney Charles D. Adler (rag)
(Entered: 05/27/1992)

02/25/1991 132 | Armrest WARRANT Returned Executed as to Timothy Frazier on Q/1/91 (rag)
(Entered: 05/27/1992)

04/19/1991 ORDER as to Timothy Frazier ( Signed by Judge David N. Edelstein ); Copies
mailed, Fld. memo-endorsed on letter to Judge Edelstein from Charles D. Adler
did. 3/5/91...Defense counsel for deft. Timothy Frazier represents that he has been
provided with approximately 5000 pages of discovery material. His request for
authorization for $500 to copy all of these materials and ship them to defendant in
otisville is denied...so ordered...Edelstein,J. (rag) (Entered: 05/27/1992)

 

 

 

 

 

 

 

 

 

 

05/14/1991 147 | MOTION by Timothy Frazier Fld. Motion to Join Applicable co-defendant's
motions. (rag) (Entered: 05/27/ 1992)

07/26/1991 147 | MEMORANDUM by USA as to Timothy Frazier in opposition to [147-1] motion
Fid. Motion to Join Applicable co-defendant's motions, (rag) (Entered:
05/27/1992)

07/26/1991 169 | AFFIDAVIT by Timothy Frazier as to Timothy Frazier Re: [147-1] motion Fld. .
Motion to Join Applicable co-defendants motions. (rag) (Entered: 05/27/1992)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 of 6 11/15/2019, 4:30 PM
SDNY CM/ECF NextGen Veraiag 1 90-cr+#00913-LAP Docu Me Mth fecfn ALbQBU0S 480/cePoin/DISRpt H1?674347974325833-L...

 

 

 

10/18/1991 Status conference as to Timothy Frazier held (rag) (Entered: 05/27/1992)
11/04/1991 187 | Proposed Request to Charge by USA. (gq) (Entered: 04/01/1992)
11/04/1991 PLEA entered by Timothy Frazier . Court accepts plea. Guilty: Timothy Frazier

(9) count(s) 1 (Terminated motions - [147-1] motion Fld, Motion to Join
Applicable co-defendant's motions, as to Timothy Frazier (9) ) (rag) (Entered:
05/27/1992)

11/04/1991 Sentencing set for 9:30 1/27/92 for Timothy Frazier , Timothy Frazier (9) count(s)
1 (rag) (Entered: 05/27/1992)

11/04/1991 178 | Defendant's acknowledgment of rights regarding guilty plea. by Timothy Frazier
Q (rag) (Entered: 05/27/1992)

07/11/1992 138 | Fld. letter to Judge Edelstein dtd. 7/16/92 from Ausa Deborah E.Landis submitted
in response to the objections to the Presentence Report raised by defense counsel
for Timothy Frazier. (rag) (Entered: 08/11/1992)

07/16/1992 115 | Fid. letter to Judge Edelstein from Ausa Deborah E. Landis dtd. 7/16/92,
submitted in response to the objections to the presentence report raised by defense
counsel for Timothy Frazier. (rag) (Entered: 07/29/1992)

07/16/1992 Sentencing held Timothy Frazier (9) count(s) 1 (kr) (Entered: 08/20/1992)

07/16/1992 144 | JUDGMENT Timothy Frazier (9) count(s) 1. Deft. present with Attorney Charles
Adler. The Deft, is hereby committed to the custody of the U.S. Bureau of Prisons
to be imprisoned for a term of 12 Months Imprisonment. The term of
imprisonment imposed by this judgment. shall run conscecutively to the Defts
imprisonment under his previous State Sentence.Upon release from imprisonment
the deft shall be on supervised release for a term of five years. with the following
conditions; The deft submit to regular urinalysis testing at the request of the
probation dept. and participate in a treatment program for drug and alcohol
dependency if necessary as directed by the probation dept. The Deft. enroll in a
job skills/educational training program approved by the probation dept.

Supervised release five years. I imposed a mandatory Assessment $50.00. ;
Judgment and Commitment issued to U.S. Marshal ( Signed by Judge David N.
Edelstein ) (kr) (Entered: 08/20/1992)

07/21/1992 116 | Fld. Notice of Appeal to the U.S.C.A.-Second Circuit from the Judgment entered
on 7/16/92. Mailed Notice of Appeal to Charles D. Adler at 598 Madison Ave,
New York, N.Y. 10022 and copy of Notice of Appeal to Ausa. Copy of Notice of
Appeal forwarded to Judge Edelstein and copy of Notice of appeal and docket
enteries to CA. (rag) (Entered: 07/29/1992) |

08/07/1992 132 | Fld. Notice that the 1st Supplemental Record on Appeal was sent to the USCA |
for the econd Circuit on 8/7/92. (rag) (Entered: 08/07/1992}

08/11/1992 137 | Fld. letter to Mr. Gilliland dtd. 7/9/92 from Charles D. Adler submitted to raise
objections to classifying Mr. Frazier as a Career Offender. (rag) (Entered:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 of 6 11/15/2019, 4:50 PM
SDNY CM/ECF NextGen Veiga :290-ci200913-LAP Documerhtwgsrleetinyed.vens nas aaw/ eb bby ity pl?674347974523858-L...

5 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/11/1992)
08/21/1992 Docketed as a Judgment #92,1921 on 8/21/92. (rag) (Entered: 08/24/1992)
09/21/1992 155 | TRANSCRIPT of record of proceedings as to Timothy Frazier for dates of
7/16/92. (rag) (Entered: 09/22/1992)
09/21/1992 156 | TRANSCRIPT of record of proceedings as to Timothy Frazier for dates of
" | 11/4/91. (rag) (Entered: 09/22/1992)
09/25/1992 158 | Fld. Notice that the 2nd Supplemental Record on appeal was sent to the USCA
for the Second Circuit on 9/25/92. (rag) (Entered: 09/28/1992)
11/04/1992 Court Orders pre-sentence investigation as to Timothy Frazier (rag) . (Entered:
05/27/1992)
11/19/1992 171 | File notice that the 2nd supplemetnal record on appeal as to Timothy Frazier has
been certified and transmitted to USCA on 11.19.92. (gb) Entered: 11/1 9/1992)
11/19/1992 172 | File notice that the 2nd supplemental record on appeal as to Timothy Frazier has
been certified and transmitted to USCA on 11.19.92. (gb) (Entered: 11/20/1992)
10/07/1993 193 | MANDATE OF USCA (certified copy) as to Timothy Frazier Re: affirming
. judgment/order (rag) (Entered: 10/11/ 1993)
12/29/1993 203 | MANDATE OF USCA (certified copy) as to Frank Costanz, Bernard Barnett,
Antonio Hendricks, Timothy Frazier, Vanessa Carter, Judy Smith, Shakima Pagan
Re: [149-1] appeal, [125-1] appeal affirming judgment/order (rag) (Entered:
01/24/1994)
03/03/1994 Notice of appeal and certified copy of docket to USCA: [207-1] appeal by
Darlene Cohen ; Copy of notice of appeal sent to District Judge. (em) (Entered:
03/03/1994)
09/19/1994 | 236 | Request to Charge by USA (rag) (Entered: 09/19/1994)
11/21/1994 251 | Filed letter by Magistrate Judge Buchwald to Mr, Barnett dtd. 6/21/94 re: Case
designation. (rag) (Entered: 11/29/1994)
12/29/1994 Notice of appeal and certified copy of docket to USCA: [261-1] appeal by Warner
Boyd ; Copy of notice of appeal sent to District J udge. (as) (Entered: 12/29/1994)
07/31/1995 Notice of appeal and certified copy of docket to USCA: [275-1] appeal ; Copy of
notice of appeal sent to District Judge. (em) (Entered: 07/31/1995)
07/31/1995 Notice of appeal and certified copy of docket to USCA: [275-1] appeal by
Richard Love ; Copy of notice of appeal sent to District Judge. (em) (Entered:
07/31/1995)
07/31/1995 Docketed as a Judgment #95,1527 on 7/31/95 as to Ronald Love (mk) (Entered:

 

 

08/03/1995)

 

11/15/2019, 4:30 PM

 
SUNS CMVELE NEXICER LEP OLZcP-00913-LAP Document SA8PS* Reeve HERS HSS ew Ageia’ BeRpt pl2674347974323838-

. Gofé

10/21/1996

292 | Filed letter by AUSA Deborah E, Landis, dtd 10/21/96 to Judge Edelstein re: in
response to Ms. Vianale's recent request that the Court rescind its earlier order
placing Michael Hunter in a half-way house for a four month period, and allow
him instead to remain at home.... (ys) (Entered: 10/21/1996)

 

06/12/2001

CASE Reassigned to Judge Loretta A. Preska (gmo) (Entered: 07/23/2001)

 

05/28/2009

Attorney update in case as to Justine Roberts, Warner Boyd, Clementine Roberts,
Ronald Love, Frank Costanz, Bernard Barnett, Antonio Hendricks, Gary
Carswell, Timothy Frazier, Darlene Cohen, Katherine Boyd, Derrick Jackson,
Vanessa Carter, Judy Smith, Shakima Pagan, Michael Hunter. Attorney Paul
George Gardephe terminated. (rw) (Entered: 05/28/2009)

 

 

04/22/2019

 

530 | SEALED DOCUMENT placed in vault. (rz) (Entered: 04/22/2019)

 

 

 

 

 

 

 

 

 

 

 

 

 

~ PACER Service Center

= ___._.. Transaction Receipt _
11/15/2019 16:30:27
aia Login: -|us5070 _|Client Code: |
[Desoription: [Docket Report [Search Criteria: [1;90-cr-00913-LAP_
[Billable Pages: [4 [Costs [0.40
[Exempt flag:. [Exempt [Exempt reason: [Always
CERTIFIED AS A TRU copy ON

LSPA LI
THIS DATE, LLL LL Df f
4
wi Vij ig? 4 Ad Pt
oO “ie =
be ( ( Deputy

11/15/2019. 4:30 P}
